DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 7, 2021 has been entered.  Claims 67-71 and 73-77 remain pending in the application.  Examiner acknowledges applicant’s cancellation of claims 1-66, 72, and 78.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 67, 68, 73, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over:
Winshtein et al. (WO 2014/170771 A1) (hereinafter – Winshtein) in view of 
Koestner et al. (U.S. 5,300,093) (hereinafter – Koestner) in further view of 
Stone (U.S. 2011/0160560 A1) (hereinafter – Stone) in further view of 
Rosenheimer (U.S. 2003/0045781 A1) (hereinafter – Rosenheimer)
Re. Claim 67 and 73: Winshtein teaches a method for measuring ambient pressure using an implant that comprises:
a capacitive pressure sensor (Fig. 10, a capacitive pressure sensor 174), 

capacitance-to-frequency conversion circuitry that generates an output signal whose frequency is indicative of an input capacitance connected thereto (Page 11, lines 3-5, “C-to-F unit 190 converts the capacitance of the pressure sensor (174 or 178) into frequency. Put in another way, unit 190 produces a signal whose frequency is indicative of the capacitance of the pressure sensor (and therefore indicative of the measured ambient pressure)”).
Winshtein does not explicitly teach the invention further comprising holding multiple calibration maps for the implant, wherein each calibration map corresponds to a respective subset comprising one or more of the capacitors.  
Koestner teaches the invention further comprising: 
holding multiple calibration maps for the implant (Col. 9, lines 45-48: “The controller 28 directly writes calibration codes to memory-mapped registers within the data acquisition circuit 20 to adjust measurements to reference measurement signal levels”), 
wherein each calibration map corresponds to a respective subset comparison one or more of the capacitors (Col. 9, line 56 – Col. 10, line 14: “… the data acquisition circuit 20 sets switches to sample a particular predetermined reference signal 3 and then stores the reference sample value on a first capacitor… Next, the data acquisition circuit 20 sets switches to sample a predetermined test signal… and stores the test sample value on a second capacitor… Following the completion of a measurement, the controller 28 may read the result of the measurement operation from a memory mapped 10-bit measurement result register within the data acquisition circuit 20 of FIG. 2”).  
Koestner teaches analogous art in the technology of implantable intracardiac devices (Abstract).

Winshtein and Koestner do not teach the invention further comprising the calibration maps specifying a function between ambient pressure and ambient temperature.  Although Koestner states that measurement may be performed with a temperature sensor and/or a pressure sensor (Col. 10, lines 20-23: “... the data acquisition circuit 20 may perform one or more sensor measurements with… a temperature sensor, a pressure sensor…”), Koestner does not explicitly teach calibration related to both pressure and temperature.
Stone teaches the invention further comprising the calibration related to both ambient pressure and ambient temperature (Paragraph 0074: “In certain embodiments, the pressure sensors of the invention include a unique digital capacitance system and an application-specific integrated circuit (ASIC) that provides translation from capacitance variation to pressure and individual correction for a calibrated temperature coefficient…”).  Stone teaches analogous art in the technology of implantable pressure sensors (Abstract).
Koestner further teaches the invention including determining a relationship between (i) the frequency of the output signal produced when the capacitive sensor is connected as the input capacitance and (ii) the frequency of the output signal produced when the respective subset of capacitors is connected as the input capacitance (Col. 9, lines 56-67: “… the data acquisition circuit 20 sets switches to sample a particular predetermined reference signal 3 and then stores the reference sample value on a first capacitor (not shown)… Next, the data acquisition circuit 20 sets switches to 
Regarding voltage invariance: methods available to one skilled in the art to assess a difference between two signals, each having a common supply voltage, would necessarily remove common components between the signals regardless of whether a subtraction or ratio was utilized.  Consider a first signal having signal information A and supply voltage noise/artifact X.  Consider a second signal having signal information B and common supply voltage noise/artifact X.  Comparison of these two signals through mathematical methods commonly available would identify the difference between only unique components A and B.  The choice of comparison utilizing a subtraction (as taught by Koestner) instead of a ratio would still be an obvious matter of design choice.
Koestner further teaches the invention, at a measurement time, after the implant is implanted in a subject, estimating the ambient pressure at the implant invariantly to the voltage supply, by:
acquiring a pressure measurement of the ambient pressure by connecting the capacitive pressure sensor to the capacitance-to-frequency conversion circuitry (Fig. 3), 
applying one or more of the calibration maps to (i) a pressure measurement of the ambient pressure by the capacitive pressure sensor and (ii) a temperature measurement of the ambient temperature at the implant (Col. 10, lines 20-23: “… the data acquisition circuit 20 may perform one or more sensor measurements with… a temperature sensor, a pressure sensor…; it is well-known that sensors are typically calibrated prior to implant, wherein after implantation, the calibrated settings are applied to sensor measurements”).
           Winshtein, Koestner, and Stone do not explicitly describe that the pressure measurement is affected by variation of the supply voltage to the implant.

Re. Claims 68 and 74: Winshtein, Koestner, Stone, and Rosenheimer teach the invention according to claims 67 and 73.  Winshtein further teaches the invention wherein estimating the ambient pressure comprises: selecting a subset of the capacitors (Page 10, lines 28-30: “In these embodiments, the implant circuitry may perform alternate pressure measurements using sensors 174 and 178, using a selection switch 182; wherein a selection switch implies selecting a subset of capacitors”).
           Additionally, as stated in the rejection of claims 63 and 73, Koestner teaches calculating a relationship for the selected subset of capacitors, wherein the relationship may be a ratio (Col. 9, lines 56-67: “… the data acquisition circuit 20 sets switches to sample a particular predetermined reference signal 3 and then stores the reference sample value on a first capacitor (not shown)… Next, the data acquisition circuit 20 sets switches to sample a predetermined test signal, subtracts the reference sample value from the test sample value, and stores the test sample value on a second capacitor (not shown)”).
           Stone further teaches extracting the ambient pressure from a selected calibration map corresponding to the selected subset of capacitors, based on the measured ambient temperature (Paragraph 0074: “In certain embodiments, the pressure sensors of the invention include a unique digital capacitance system and an application-specific integrated circuit (ASIC) that provides translation 
           In applying a calibration mapping which takes into account known capacitances, pressure, and temperature (as in the invention of Winshtein, Koestner, Stone, and Rosenheimer), the act of extracting pressure based on a measured temperature does not require modification of the invention and is derivative.

Claims 69, 70, 75, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over:
Winshtein et al. (WO 2014/170771 A1) (hereinafter – Winshtein) in view of 
Koestner et al. (U.S. 5,300,093) (hereinafter – Koestner) in further view of 
Stone (U.S. 2011/0160560 A1) (hereinafter – Stone) in further view of 
Rosenheimer (U.S. 2003/0045781 A1) (hereinafter – Rosenheimer) in further view of
Young et al. (U.S. 2011/0066046 A1) (hereinafter – Young)
Re. Claims 69, 70, 75, and 76: Winshtein, Koestner, Stone, and Rosenheimer teach the invention according to claims 68 and 74.  Winshtein, Koestner, Stone, and Rosenheimer do not teach the invention wherein selecting the subset of the capacitors comprises choosing (or adaptively choosing as required by claims 70 and 76) a pre-specified subset whose capacitance is closest to a capacitance of the capacitive pressure sensor at the measurement time.
Young teaches the invention wherein selecting the subset of the capacitors comprises choosing (or adaptively choosing as required by claims 70 and 76) a pre-specified subset whose capacitance is closest to a capacitance of the capacitive pressure sensor at the measurement time (Paragraph 0037: “The logic or other circuitry further can control the cycling through capacitors to find a reference 
It would have been obvious to one skilled in the art to have modified Winshtein, Koestner, Stone, and Rosenheimer to include choosing the subset whose capacitance is closest to a capacitance of the capacitive pressure sensor at the measurement time as taught by Young, the motivation being that selecting a subset of capacitors with a similar capacitance of the sensor allows for application of calibration settings having the closest characteristics to that of the sensor (Paragraph 0037).
	
Claims 71 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over:
Winshtein et al. (WO 2014/170771 A1) (hereinafter – Winshtein) in view of 
Koestner et al. (U.S. 5,300,093) (hereinafter – Koestner) in further view of 
Stone (U.S. 2011/0160560 A1) (hereinafter – Stone) in further view of 
Rosenheimer (U.S. 2003/0045781 A1) (hereinafter – Rosenheimer) in further view of
Russell (U.S. 4,669,485) (hereinafter – Russell)
Re. Claims 71 and 77: Winshtein, Koestner, Stone, and Rosenheimer teach the invention according to claims 68 and 74.  Winshtein, Koestner, Stone, and Rosenheimer do not teach the invention wherein extracting the ambient pressure comprises interpolating between ambient pressure curves in the selected calibration map.
           Russell teaches the invention wherein extracting the ambient pressure comprises interpolating between ambient pressure curves in the selected calibration map (Col. 17, lines 57-63: “If the actual displacement value lies between two adjacent pre-defined displacement values in the table, then the two corresponding blood pressure values stored in the table are interpolated, using preferably well-
           It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified Winshtein, Koestner, Stone, and Rosenheimer to include using interpolation to extract temperature as taught by Russell, the motivation being that interpolation is a well-known technique in the art to estimate a value when data lies between known points.

Response to Arguments
           Regarding Applicant’s argument that the independent claims recites a ratio which is invariant to the supply voltage to the implant:
           The comparison of two signals having common components and unique components would necessarily identify the difference between unique components.  The choice of using a ratio, subtraction, or any other method of comparison remains obvious (see rejection of claims 67 and 73).  The temperature sensitivity challenge which Applicant addresses in the remarks is not explicitly recited in the claim.  The only difference between the prior art and the claim language appears to be the use of a ratio rather than a differential, wherein the advantages of a ratio have not been proven to be more than inherent; therefore, the combination of Koestner remains valid.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791